PER CURIAM.
The petitioner has filed a petition for certiorari to review an administrative action by the respondents. He has also filed an application for supersedeas.
The petition for writ of certiorari filed herein pursuant to § 120.68, Fla.Stat., fails to conform to the applicable Florida Appellate Rules in that it fails to file, along with the petition, a petitioner’s brief or a record of the proceedings before the appeals examiner as required by Rule 4.5, subd. c(l), F.A.R. Therefore, this court, pursuant to Rule 3.17, is empowered to dismiss the petition for failure to comply with the applicable Florida Appellate Rules.
As to the application for superse-deas, § 120.68(3), Fla.Stat. provides a stay may be granted by the agency or by the reviewing court. Therefore, pursuant to Rule 5.5, F.A.R., it would be proper to deny this application without prejudice to apply to the administrative agency for su-persedeas. It is therefore
Ordered and adjudged that the applica. tion for supersedeas is denied and the petition for certiorari is dismissed.